 Case 1:19-cv-00082-SCY-JHR Document 1-4 Filed 01/30/19 Page 1 of 14
                              in the matter of the
                       ARBITRATION
                                   between

INTERNATIONAL BROTHERHOOD OF
    ELECTRICAL WORKERS, AFL-CIO
    Local Union 611 (Union)

            and

PUBLIC SERVICE COMPANY
     OF NEW MEXICO (Company)

                                             FMCS Arbitration No. 18-02066
                                          Kenny Nunn Termination Grievance

                       OPINION AND AWARD
                               OF
                  JOHN C. FLETCHER, ARBITRATOR

                             November 1, 2018

      This matter came to be heard in the State Bar Center, Albuquerque, New

Mexico, on August 23-24, 2018. The Union and the herein Grievant, Journeyman

Meterman Kenny Nunn, were represented by:

                   James A. Montalbano, Esq.
                   Youtz & Valdez. P.C.
                   900 Gold Avenue, S.W.
                   Albuquerque, New Mexico 87102

      The Company was represented by:

                   Robert C. Conklin, Esq.
                   John K. Ziegler, Esq.
                   Conklin, Woodcock & Ziegler, P.C.
                   120 Gold Avenue, S.W.
                   Albuquerque, New Mexico 87102

                                and

                   R. Janelle, Haught, Esq.
                   PNM in-house Counsel



                                                                EXHIBIT D
    Case 1:19-cv-00082-SCY-JHR Document 1-4 Filed 01/30/19 Page 2 of 14
                                                                       FMCS No. 18-02066
                                                                            IBEW & PNM
                                                                   Kenny Nunn Termination


        Following the closing of the hearing the parties filed post-hearing briefs

with the Arbitrator on October 10, 2018, at which time the record was closed.



Background:

        The herein Grievant, Kenny Nunn (“Grievant” or “Nunn”) entered into

service with the Public Service Company of New Mexico (“Company” or

“Employer”) on January 31, 1977, in an entry-level job. At the time of the

incident giving rise to the discipline under review in this arbitration, Nunn was

working as a Journeyman Meterman, having progressed to that level through

various apprenticeship programs and after an extended time working in the shop

had recently been assigned to pair-up with Journeyman Meterman Art Montano1

(“Mantano”). On Friday, October 29, 2010, Nunn and Mantano were told that

their Monday, November 1, 2010, assignment would be reading meters in the

Farmington, New Mexico area. Departing Albuquerque at five a.m. on the 1st, in

Montano’s truck, Nunn took some of his gear but did not take all of his Personal

Protective Equipment (“PPE”), i.e., rubber gloves and flash face shield, with him.

In route to Farmington, Nunn and Montano read meters at a number of locations,

without incident. On arrival at the San Juan generating plant, Nunn and Montano

commenced reading meters for the Phoenix Cement facility – one reading the East


1
      The Union’s brief refers to Nunn’s work partner on November 1, 2010, as Art
“Montoya”. The Employer’s brief and the Company’s exhibits name the partner as
“Montano”.

                                         2
    Case 1:19-cv-00082-SCY-JHR Document 1-4 Filed 01/30/19 Page 3 of 14
                                                                         FMCS No. 18-02066
                                                                              IBEW & PNM
                                                                     Kenny Nunn Termination


side meters and the other reading the West side meters       One, a 440 volt meter,

that Montano was attempting to read did not have an electronic display, and could

not be read. Montano removed the cover from the meter and attempted to power it

up with a jumper cable (Montano had removed from his truck) connected to a 110-

volt power source. 2 The cable, called a “widow maker”3 has a standard 110-volt

male plug on one end and alligator clips on the other that may be connected to

meter terminal test strips for energizing the display. Still unable to get a reading,

Montano returned to his truck to secure a second jumper cable with the intent of

powering all three phases of the meter. While Montano was out of the building,

Nunn reached into the meter with his bare hand to remove the alligator clips, and

in doing so caused an arc that resulted in first-degree burns to his hand. The injury

was treated with ice at the site and the assignment completed before Nunn went to

a hospital for treatment. Montano reported the incident shortly after it occurred to

his supervisor.

        Two days after the incident the Company conducted its initial investigation

into the incident, at which a Union Steward represented Nunn.4 On November 15,


2
       In its brief the Employer writes “Grievant and a coworker removed the cover to
the meter … .” Contemporaneous notes made on November 3, 2010, state that it was
Montano who removed the meter cover.
3
       “Widow makers” were a ubiquitous commonly used “homemade tool” in
November 2010, but since have been prohibited by the Company.
4
       Initially the investigation was conducted with both Nunn and Montano present.
Later the Steward representing Montano asked that he be excused and that the two
Journeymen investigations be conducted separately, which occurred. If Montano’s
involvement was further investigated, that information is not a part of this record.

                                         3
    Case 1:19-cv-00082-SCY-JHR Document 1-4 Filed 01/30/19 Page 4 of 14
                                                                           FMCS No. 18-02066
                                                                                IBEW & PNM
                                                                       Kenny Nunn Termination


2010, Nunn and Montano were interviewed a second time. On November 30,

2010, Nunn was terminated.5 On December 1, 2010 the instant grievance was

filed asserting that the Company terminated Nunn without just cause.               The

grievance noted that the parties agreed to waive Step 1.6

        On December 2 and 16. 2010, the Union filed information requests seeking,

inter alia, a list of unit and non-unit employees who had been disciplined for

safety rule/policy violations. The Company refused to furnish the information on

non-unit employees because they “were not similarly situated to Nunn.”7 The

Union filed a complaint with the NLRB. On June 22, 2012, ALJ Eleanor Laws

found in its favor.    The Company filed exceptions and the Board issued its

Decision and Order on March 27, 2014, affirming Judge Laws ruling.8 The

Company petitioned for review of the Board’s decision. On December 20, 2016,

the D.C. Circuit rejected that petition.9

        It was not until August 28, 2017, that, according to the material in this

record, the Company made a response to Nunn’s grievance. There it was written:

             Mr. Nunn violated portions of the Employee Safety Manual,
        on November 1, 2010, he did not participate in or initiate a
        documented tailboard prior to beginning the job and failed to wear

5
        The Company states in its brief that, “Mr. Montano was also discharged.” (p.24.)
That is all the information available in this record on Montano and the status of his
situation.
6
        Company Exhibit No. 1.
7
        Public Service Co. of N.M. and IBEW Local No. 611, 360 NLRB No. 45. 573. p.
600.
8
        Ibid.
9
        See, Public Service Company of New Mexico v. NLRB, 843 F.3d 999.

                                            4
     Case 1:19-cv-00082-SCY-JHR Document 1-4 Filed 01/30/19 Page 5 of 14
                                                                          FMCS No. 18-02066
                                                                               IBEW & PNM
                                                                      Kenny Nunn Termination


         rubber gloves while working on energized equipment and when he
         removed auxiliary power from a 480- volt meter while alone.
         Additionally, he did not wear the arc flash face shield in accordance
         with management’s expectations.10

         In due course the Information Requests of the Union were answered and the

material requested was provided.11

         On November 30, 2017, Nunn’s grievance was the subject of an arbitration

request filed with the FMCS12 and in due course the undersigned was appointed as

the Arbitrator and a hearing was held on the merits on August 23/24, 2018, at

which no procedural or jurisdictional impediments to a final and binding award

were raised.

                                         THE ISSUE

         The Union asks that the Issue in this matter be stated as:

               Did the employer have just cause to terminate the
         employment of Kenny Nunn, and if not, what is the proper remedy?

         The Company asks that the Issue be stated as:

                 Whether reasonable cause existed to discharge the Grievant.
         If not. What is the appropriate remedy?

         Because the parties agreement13 provides that the Company may “discharge

employees for reasonable cause”14 this matter will be decided on the basis of the

Employer’s statement of the issue, even though it can be debated that at the end of

10
         Company Exhibit No. 2.
11
         See for example; Union Exhibit No. 9, and attachments.
12
         FMCS Arbitration No. 181130-02066
13
         Joint Exhibit No.1.
14
         ibid. Article 7. p. 9.

                                            5
     Case 1:19-cv-00082-SCY-JHR Document 1-4 Filed 01/30/19 Page 6 of 14
                                                                           FMCS No. 18-02066
                                                                                IBEW & PNM
                                                                       Kenny Nunn Termination


the day, in light of the seminal decision of Arbitrator Daugherty in Enterprise

Wire,15 little difference exists between discipline for “just cause” and discipline for

“reasonable cause”.     In either application employment at will is absent and

disciplinary actions need to meet the standards articulated in the seven tests and its

progeny, or it is subject to modification or revocation.16

                       THE POSITION OF THE PARTIES

The Position of the Employer:

         The Company asserts that Nunn “disregarded and ignored” several

fundamental and mandatory safety rules when he was assigned to read a high

voltage meter at one of its power plants. It first notes that he went to the job that

day without a complete complement of personal protective equipment. Next he

proceeded to commence work without first doing a “tailboard”17 to determine how

the job would be completed and the risks involved. He then proceeded to work on

an energized meter without testing to ensure that it was not energized. In the

process Nunn and Montano continued to work on the meter without holding a

15
        Enterprise Wire Co., 46 LA 259 (1966)
16
        See, Brand, Discipline and Discharge in Arbitration, BNA Books, “Just cause is
the underlying equitable principle to which arbitrators determine whether the discipline
or discharge of an employee should be upheld.” (Preface p. xii)
        See also, St. Antoine, The Common Law of the Work Place, The Views of
Arbitrators, BNA Books, “As used in this chapter, the term ‘discipline’ means any
punishment up to including discharge. Terms like ‘cause.’ ‘good cause.’ ‘proper cause.’
‘sufficient cause,’ and so on are unless otherwise agreed, synonyms for just cause.”
(p.169.)
17
        “Tailboards” are job briefings occurring before the work commences designed to
identify hazards and control unsafe work practices. The Company asserts that tailboards
are required in all circumstances and that they need to be documented in writing.

                                           6
 Case 1:19-cv-00082-SCY-JHR Document 1-4 Filed 01/30/19 Page 7 of 14
                                                                       FMCS No. 18-02066
                                                                            IBEW & PNM
                                                                   Kenny Nunn Termination


second tailboard to assess changed circumstances. Nunn ignored posted warning

signs, and reached into an energized meter without a flash shield and he was not

wearing rubber gloves, at a time when his work partner was out of the area – all

actions in disregard of and in violation of safety rules, safety rules that a

journeyman meterman was most certainly aware of, safety rules that Nunn had

received specific training on.

       Discipline of discharge for these offenses is appropriate, especially since

Nunn was at the time serving discipline of a nine-month written reminder for a

“work place scuffle” with another employee.

The Position of the Union:

       The Union first notes that Nunn had never been disciplined for a safety

violation in the past, and that he had in fact been awarded certificates for safe

work practices. And, as to the fact that he was under discipline at the time of his

injury, the Union notes that it resulted from an argument with another employee

and that it had nearly expired at the time. Here, the Company did not follow

progressive discipline and others involved in more serious safety violations have

not been terminated.

       The Union notes that it was not Nunn who hooked up the widow maker,

and that even while injured finished the job before seeking treatment. Widow

makers, incidentally, were in common use at the time.




                                        7
     Case 1:19-cv-00082-SCY-JHR Document 1-4 Filed 01/30/19 Page 8 of 14
                                                                           FMCS No. 18-02066
                                                                                IBEW & PNM
                                                                       Kenny Nunn Termination


         As to the tailboard aspect of the charge, the Union notes that it was not rare

for tailboards to be skipped and that written tailboards did not come into common

practice and enforcement until several years after the accident. The tailboard

process itself was a work in progress. And, no one has ever been terminated for

failure to do a tailboard, the Union says. Moreover, a lead employee should

conduct tailboards, and neither Nunn nor Montano, equally ranked journeymen

meter readers, were designated as a lead that day or upgraded to the status of

working foreman.

         Finally, the Union argues disparate treatment, arguing that other Company

employees have not been terminated after being involved in serious safety

infractions.

                                    DISCUSSION

         For starters, notwithstanding that the Company in its brief repeatedly

conjunctively joined Nunn and Montano in alleged particular unsafe work activity,

i.e., “Grievant and a co-worker removed the cover to the meter,”18 “Grievant and

Montano probed one meter,” 19 etc., notes taken by Company personnel on

November 3, 2010 and November 15, 2010,20 fairly reviewed, force the conclusion

that it was Montano who initially assumed that the meter was de-energized

because it lacked a display, it was Montano who went to his truck to get a widow


18
         Company Brief, p.4.
19
         ibid, p.8.
20
         Company Exhibits 8, 9, and 10.

                                           8
     Case 1:19-cv-00082-SCY-JHR Document 1-4 Filed 01/30/19 Page 9 of 14
                                                                           FMCS No. 18-02066
                                                                                IBEW & PNM
                                                                       Kenny Nunn Termination


maker,21 it was Montano who removed the meter cover, and it was Montano who

attached the widow maker to the meter. Nunn’s pre-injury involvement, it is

manifestly apparent from these notes, was a single attempt to remove the

alligator clips from the meter.

         At the hearing and in its brief, the Company devoted considerable time and

writing to the “tailboard violation.”     The Union has argued that at the time,

tailboards were a work in progress.         In the Company’s notes taken on the

November 15, 2010, Fact Finding Interview with Montano it is written: “No

tailboard ever for reading meters.         Just read the meters.” 22        When this

contemporaneous writing is considered with testimony that tailboards were a work

in progress, sometimes done orally or not at all, that someone in charge should be

responsible for initiating a tailboard (and neither Montano or Nunn was given that

responsibility)23 and that no one has ever been disciplined for failure to hold a

tailboard, it must be concluded that it was inappropriate to discipline Nunn (who

was neither a lead employee, foreman, or supervisor at the time) for an alleged

tailboard violation.24


21
        See, Company Brief, p. 8, where it is stated, “they (emphases added) went out to
the truck and got a jumper cord and an extension cord.” The Arbitrator is unable to
conclude that Nunn accompanied Montano to his truck on this visit or any of the trips
Montano made, even though the Company’s brief suggests that Nunn did so.
22
        Company Exhibit 10 b. – Double underlining in the original.
23
        Company Exhibit No. 17 is a blank Tailboard Safety Plan form.
24
        In this regard see Union Exhibit No. 6, a September 6, 2012 Memo to Company
employees, entitled Safety Improvement Actions, that in paragraphs 3 and 4 mentions
improving tailboards and training of supervisors “on how to conduct tailboards and safe

                                           9
 Case 1:19-cv-00082-SCY-JHR Document 1-4 Filed 01/30/19 Page 10 of 14
                                                                          FMCS No. 18-02066
                                                                               IBEW & PNM
                                                                      Kenny Nunn Termination


       With that said, however, there is no question that Nunn engaged in an

unsafe work practice when he reached into an energized meter with his bare hand

to remove an alligator clip connected to an extension cord. For this act, discipline

is not inappropriate, and may indeed be required for corrective purposes. What

level of discipline is appropriate in the circumstances existing here, though, is the

question?    The Company argues that because Nunn was already at Written

“Reminder, 9 months”, it was appropriate to progress to “Termination.” The

Union argues, and submits testimony and evidence of other employee safety

violations that did not result in termination.

       There is in place in this record a copy of the Company’s Positive Discipline

Policy. The opening paragraph of that policy states:

              To assure fairness and equality in the treatment of
       disciplinary matters, the Company uses the Positive Discipline
       System. All employees, with the exceptions listed below, are subject
       to the Positive Discipline process. Supervisors are responsible for
       following the process outlined below.

                The Positive Discipline Process consists of the following
       steps:

                1.    Coaching Session
                2.    Oral Reminder
                3.    Written Reminder

work assessment”. The structure of these two paragraphs seems to indicate that
supervisors needed additional training on holding tailboards. At the time neither
Montano nor Nunn were in any type of supervisor capacity - just working journeymen
assigned to read meters. In noting the above the Arbitrator acknowledges he has
considered Footnote 1 to the Company’s brief. But, even so, the Memo does support the
notion that Tailboards were a work in progress, as asserted by the Union and sometimes
were not held, held orally, and were not always documented.

                                          10
 Case 1:19-cv-00082-SCY-JHR Document 1-4 Filed 01/30/19 Page 11 of 14
                                                                          FMCS No. 18-02066
                                                                               IBEW & PNM
                                                                      Kenny Nunn Termination


              4.     Decision making leave

              These steps will generally be taken in the order listed,
       although some steps may be omitted when serious offenses have
       been committed.25

       While the foregoing indicate that there are four steps to the Discipline

Process, attached to Exhibit 7 is a chart indicating the presence of a fifth step,

“Termination”.26 In this matter the Company bypassed “Decision Making Leave”

in administrating Nunn’s discipline and moved directly to termination.27 The

Company argues that this was appropriate because the policy allows that “steps

may be omitted when serious offenses have been committed.” Nunn was already

on active discipline and that he “violated multiple safety rules” it argues.

       Considering the “active discipline” matter first. The Union argues that the

discipline at Step 3 involved a work place scuffle and the November 1, 2010

incident was a single accident. That notion is rejected. It makes no difference, the

discipline system in place here is not a two-track system, like some

attendance/misconduct systems are where infractions are tracked separately and

the ensuing discipline is based on either attendance or misconduct, but not mixed


25
       Company Exhibit No. 7.
26
       ibid, p. 7.
27
       The Company supervisor who imposed the discipline is deceased. Accordingly,
he was not available to provide testimony as to why Step 4 was bypassed. And, any
testimony by others today, almost eight years after the fact, as to his reasons for
bypassing Step 4, would be pure speculation, especially since the policy stresses;
“Supervisors are responsible for following the process outlined below,” (emphasis not
in original) and therefore presumably it was the deceased supervisor who made the
decision to skip Step 4.

                                          11
 Case 1:19-cv-00082-SCY-JHR Document 1-4 Filed 01/30/19 Page 12 of 14
                                                                      FMCS No. 18-02066
                                                                           IBEW & PNM
                                                                  Kenny Nunn Termination


with each other. With that said, however, unless a major (serious) event took

place, Nunn’s next step in the Positive Discipline Policy would be Step 4,

“Decision Making Leave”.

      The Company repeatedly asserts that the injury was a serious event, and as

such it was privileged to bypass Step 4 and effect Step 5 - Termination. As noted

earlier, from study of the contemporaneous notes taken by Company employees at

the time, the nearly singular element of misconduct that may properly be

attributable to Nunn was his reaching into the energized meter with a bare hand to

remove an alligator jumper clip. Nunn did not remove the cover from the meter

and he did not hook up the widow maker to the meter. Therefore, it must be

concluded that the Company erred when it bypassed Step 4 of its Positive

Discipline Policy and moved to Step 5 and terminated Nunn on November 30,

2010. Accordingly, it is order that the termination be converted to a Step 4

Decision Making Leave with a one day paid leave for “making a decision about

weather he [can] abide by Company standards,”28 for twelve months duration,

effective retroactively to December 1, 2010.

      As the remedy for this violation, it is ordered that Nunn be immediately

returned to employment with the Company in his former position of Journeyman

Meterman with full seniority and that he be compensated for all wages and

benefits lost subsequent to December 1, 2010. The only offsets the Company may

28
      ibid, page 5.

                                        12
 Case 1:19-cv-00082-SCY-JHR Document 1-4 Filed 01/30/19 Page 13 of 14
                                                                           FMCS No. 18-02066
                                                                                IBEW & PNM
                                                                       Kenny Nunn Termination


take from the back pay due Nunn is earning that he made working within the state

of New Mexico, as the evidence in this record is uncontroverted and conclusive

that he was unable to work in his trade in that state because he had been fired by

the Company.

        Citing Arbitrator Kravit in Wackenhut Corp, 124 LA 1345,29 the Union

asks for an award of interest on the monies due Nunn. That arbitrators have the

authority to award interest was initially settled in Falstaff brewing30 even when the

parties’ agreement is silent on the matter. And, recognizing that this matter was

delayed into arbitration because the Company refused to provide the Union with

information it was entitled to possess, and was further delayed because the

Company took exception to the decision of the ALJ, and next the decision of

NLRB itself, with an ensuing unsuccessful challenge in Federal Court, 31 an

observation of Arbitrator McDermott is instructive:

                The demand for payment of interest on the monies due is one
        that is only occasionally raised in arbitration cases, which involve
        damages. It is however, a demand that can only be granted under
        special circumstances. As an example, if it can be shown that a
        Company acted in a very arbitrary fashion in its handling of a case
        that a logical conclusion could be drawn that the Company was



29
        “The new norm is to award interest, rather than deny it.”
30
        Falstaff Brewing Corp v. Local No. 153, Teamsters, 103 LRRM 2008 (D.N.J.
1978)
31
        With these comments we do not mean to suggest that because an enterprise took
lawful advantage of legal action available to it and did not prevail, it had ought to be
penalized. But, when such action results in inordinate delay, the case here, the injured
party is entitled to relief.

                                          13
 Case 1:19-cv-00082-SCY-JHR Document 1-4 Filed 01/30/19 Page 14 of 14
                                                                         FMCS No. 18-02066
                                                                              IBEW & PNM
                                                                     Kenny Nunn Termination


      deliberately trying to injure the affected employees, an arbitrator
      might find cause for inclusion of interest as a part of damages.32

      Accordingly, interest is awarded on the monies to be paid Nunn, at the

applicable IRS rate in place for the periods involved, compounded quarterly.

      The Arbitrator will retain jurisdiction over this matter for six months to deal

with any issues that may arise with respect to the remedy provided herein.

                                    AWARD

      The grievance filed in this matter is sustained. Journeyman Meterman

Kenny Nunn is to be promptly returned to employment with the Company, and

placed in the Decision Making Leave step (Step 4) of the Company Positive

Discipline Policy, as noted above. Nunn is also awarded back pay for wage loss

and benefits, as noted above, and interest is awarded on the monies due, as noted

above. The only off sets permitted are wages earned in the State of New Mexico,

as noted above.

      Jurisdiction is retained for six months from the date indicated below.




                                  JOHN C. FLETCHER, ARBITRATOR

                               November 1, 2018


32
      American Chain & Cable Co., 40 LA 312 (1963)

                                        14
